Ooxk, District Judge.
Louisa A. Lawson brings this libel against the steam barge; James H. Shrigley to recover wages as second cook, at the rate of 315 per month from May 8,1891, to August 18,1891, in all §54, under an agreement made with the master of the barge. That the libel-ant performed the duties of second cook faithfully and well and that her services were roasónably worth the sum demanded is not .disputed. The defense is that no agreement was made with the libelant, but that an agreement was made with her husband by which ho agreed to do the cooking for the barge, with his wife as assistant, for the sum of §60 a month. The only question of fact is whether the contract was made ás alleged in the libel. The libelant and her husband both swear in unqualified terms that the master agreed to pay her $15 per mouth. This agreement is denied by the master. Three witnesses were called for the respondents who testified to declarations of the libelant and her husband inconsistent with their present tesiimony. The shipping articles of the barge were introduced in which, after the name of the libelant’s husband, appear the wnrds “cook and wife” and on the three pay rolls signed by her husband appear, not in his handwriting, however, the words “I,. Lawson and wife, cooks.” The libelant did not draw her wages when her hüsbaiid drew his and nothing was said on the subject by either of them until they were about to leave the barge. These facts, certainly, tend to corroborate the testimony of the master that the contract was as stated by him. In an ordinary action between man and man the presumptions arising from facts like these would bo persuasive and, perhaps, controlling, but in a case of mariners' wages, and that, too, where the libelant is a woman, a somewhat difierent rule obtains. It should be remembered that.there are few claims so highly favored and studiously protected as the claims of mariners for their wages. They are regarded as the wards of the court, and every shield and safeguard which the law can give is thrown around them, both by legislative enactment and judicial decision. Their usefulness and importance on the one hand and their proverbial improvidence and recklessness on the other have made them the objects of solicitude in all commercial nations. They *288are recognized as a thoughtless, imprudent, rash and impulsive class, ignorant of their rights and easily imposed upon by sharp and designing men.. Admiralty courts which do not follow the harsh and unyielding rules of the common law, but sit rather as courts of equity, are vigilant to protect them and hold as void and as of no effect all contracts and stipulations made by them which are in derogation or relinquishment of any of their general rights and privileges. It is the aim of the law to shield them from oppression and take care of their rights and interests by protecting them, not only against the master, but also against themselves. In the light of these well-known rules it is thought that the,libelant is entitled to recover, and for the following reasons:
1. The preponderance of direct testimony is with her on the main issue. The three witnesses to the principal transaction were all interested, but the libelant and her husband agree as to the terms of the contract. They are contradicted by the master alone.
2. The contract as testified to by the libelant was an equitable and natural one. The shipping articles show that on former trips the cook on this barge received as high as $75 per month and never less than $60, and that the second cook, on one trip, received $25 per month. It is conceded by the respondents that the sum of $60 a month for both first and second cook was low wages. As this was the lowest sum theretofore paid to the cook alone it is hardly probable that the libelant’s services were to be counted as nothing, especially when it is conceded that she w,as a competent cook and discharged her duties faithfully.
3. The character of two of the witnesses called to contradict, the libel-ant and her husband does not commend them to the favor of the court. Their testimony was evidently dictated by a hostile animus.
4. The libelant was, in legal sense, a mariner. She was part of the crew. It was the duty of the master to have the agreement, even if it were as stated by him, reduced to writing and signed by her. Rev. St. §§4520, 4521. If he had obtained a contract as advantageous as the one he says was made, a contract clearly understood by all parties, is it not probable that he would have had it so signed? His failure to do so, if it has no other effect, at least, tends to strengthen the position of the libelant tha! the contract was as stated by her.
It is thought that the action can be maintained by the libelant in its present form and that she is entitled to a decree for the sum demanded in the libel with costs.